54 F.3d 772NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Anthony ATKINS, Plaintiff-Appellant,v.AUGUSTA CORRECTIONAL CENTER;  Central Classification Board,Augusta Correctional Center, Defendants-Appellees.
No. 94-7270.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 18, 1995.

Anthony Atkins, Appellant Pro Se.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. Secs. 1983 (1988) complaint as frivolous under 28 U.S.C. Sec. 1915(d) (1988).  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Atkins v. Augusta Correctional Ctr., No. CA-94-881-R (W.D.Va. Oct. 18, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 We deny Appellant's motion for production of documents